          Case 1:20-cv-11382-DJC Document 38 Filed 07/11/21 Page 1 of 2



                                      B. Jonathan Mullane

                                      30 Donnell Street
                                Cambridge, Massachusetts 02138
                                      tel.: +1 (617) 800-6925
                                    j.mullane@icloud.com




                            VIA FIRST-CLASS MAIL AND CM/ECF

                                                              July 11, 2021
Hon. F. Dennis Saylor IV, Chief Judge
United States District Court
1 Courthouse Way
Boston, MA 02210

Re:    Mullane v. BBE, et al., 1:20-CV-11382-DJC (D. Mass. Jul 23, 2020)

Dear Chief Judge Saylor:

        I write in connection with the above-styled cause. Because time is “of the essence” of this
important litigation which continues to affect my ability to be gainfully employed, and as the
Supreme Court of the United States has specifically prescribed expedited judicial review in First
Amendment cases such as this one, it is respectfully requested that every effort be made to ensure
that the outstanding dispositive motions in this proceeding be ruled upon in a timely manner.

         Inter alia, as set forth in the docket sheet, the October 5, 2020 motion to dismiss [D.E. 23]
of Defendants herein has now been pending in this Court for nine months and six days. As
Defendants have declined to mediate and/or resolve this matter amicably—rejecting my offer to
settle the subject litigation for zero dollars, and at no cost to Defendants or to their employer—it
is respectfully submitted that the interests of justice are not served by additional delays in this
action. Unfortunately, such delays will only serve to cause further irreparable harm and loss of
employment.

       Thank you for your courtesy and consideration in this important matter.

                                                              Very respectfully yours,

                                                              /s/ Jonathan Mullane
          Case 1:20-cv-11382-DJC Document 38 Filed 07/11/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that this filing submitted via the CM/ECF system shall be
transmitted electronically to the registered participants as identified on the Notice of Electronic
Filing (“NEF”), and that paper copies shall be mailed via first class mail, postage prepaid, to those
indicated as non-registered participants on the date of filing.

DATED:         July 11, 2021                                  /s/ Jonathan Mullane
                                                              JONATHAN MULLANE
